Bobbitt, J.
Relator herein seeks a writ of prohibition commanding respondents to refrain from exercising further jurisdiction in any and all matters *31connected with three cases which were filed in the Delaware Superior Court as Cause No. 21769-S, Cause No. 21770-S, and Cause No. 21771-S.
We issued a temporary writ prohibiting respondents from proceeding further in such causes until further order of this court, and ordered them to show cause, if any, on or before September 8, 1959, why the temporary writ should not be made permanent. Such temporary writ was served upon respondents on July 30,1959.
Respondents have filed no return pursuant to Rule 2-36 of this court showing cause why the temporary writ heretofore issued should not be made permanent. Therefore, since relator’s petition establishes a prima facie case for the relief sought the temporary writ of prohibition issued herein on July 30, 1959, should be made permanent. State ex rel. v. Roszkowski, etc. (1953), 231 Ind. 669, 110 N. E. 2d 746; State ex rel. Toll Rd. Comm. v. St. Joseph S. C. etc. (1954), 233 Ind. 47, 116 N. E. 2d 514.
WHEREFORE, the temporary writ of prohibition heretofore issued herein on July 30, 1959, is made permanent, and respondents are hereby commanded and directed to refrain permanently from exercising further jurisdiction in any and all matters pertaining to Cause No. 21769-S, entitled “Mary Lewis -vs-Sears, Roebuck and Company”; Cause No. 21770-S, entitled “Gertie Johnson -vs- Sears, Roebuck and Company”; and Cause No. 21771-S, entitled “Mary M. Fulton -vs- Sears, Roebuck and Company” heretofore pending in respondent court.
Achor, C. J., Arterburn, Jackson and Landis, JJ., concur.
Note. — Reported in 161 N. E. 2d 168.